     Case 1:18-cr-00237-RJA-MJR Document 168 Filed 04/30/21 Page 1 of 3




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK



UNITED STATES OF AMERICA,

                           Plaintiff,

                                                              DECISION AND ORDER
             v.                                                   18-CR-237-A

DONTE WALKER,

                           Defendant.


      This case was referred to Magistrate Judge Michael J. Roemer pursuant to 28

U.S.C. § 636(b)(1) for the conduct of pretrial proceedings. On January 6, 2021, the

Magistrate Judge filed a Report, Recommendation and Order that recommends that

defendant Walker’s motions to suppress evidence seized in violation of the Fourth

Amendment and his motion to dismiss a certain penalty enhancement due to pre-

indictment delay in violation of the Fifth Amendment both be denied. Dkt. No. 154.

      Defendant Walker filed objections to the recommended findings and conclusions

of the Magistrate Judge. Dkt. No. 158. The United States responded. Dkt. No. 161.

Oral argument was held on March 17, 2021.

      Defendant Walker also appeals from the Order of the Magistrate Judge to

authorize an ex parte and sealed submission of the United States in response to an

oral-argument inquiry of the Magistrate Judge regarding the circumstances of the

possible destruction of a potentially relevant video recording. See Dkt. No. 151; Dkt.

No. 158. Alternatively, the defendant now seeks disclosure of the ex parte and sealed
      Case 1:18-cr-00237-RJA-MJR Document 168 Filed 04/30/21 Page 2 of 3




submission subject to such terms of a protective order as may be necessary and

appropriate. The matters were deemed submitted on March 17, 2021.

       Pursuant to 28 U.S.C. § 636(b)(1)(B) and Fed. R. Crim. P. 59(b)(3), the Court

reviews de novo the portions of a report and recommendation to which objections are

raised. Upon de novo review of the objections of defendant Walker, it is hereby

       ORDERED that the motion of defendant Walker to suppress evidence (Dkt. Nos.

80, 118, 119) is denied for the reasons stated in the Report, Recommendation and

Order, and it is further

       ORDERED that the motion of defendant Walker to dismiss for pre-indictment

delay in violation of the Fifth Amendment a penalty enhancement in Count 2 of the

Superseding Indictment based upon an alleged overdose death during a narcotics

conspiracy (Dkt. Nos. 80, 118, 119) is denied without prejudice to renewal if actual

prejudice caused by the alleged delay emerges before the close of proof at trial.

       Pursuant to 28 U.S.C. § 636(b)(1)(A) and Fed. R. Crim. P. 59(a), the Court

decides appeals of a magistrate judge’s orders by a clearly erroneous or contrary to law

standard of review. Upon review of the Magistrate Judge’s Order at Dkt. No. 151 to

authorize the ex parte and sealed submission of the United States at Dkt. No. 152, it is

hereby

       ORDERED that the Order at Dkt. No. 151 authorizing the ex parte and sealed

submission of the United States at Dkt. No. 152 is affirmed, and it is further

       ORDERED that defendant Walker’s request to modify the Order at Dkt. No. 151

to permit disclosure of the ex parte and sealed submission of the United States at Dkt.

No. 152 to defense counsel subject to the terms of a protective order as may be
      Case 1:18-cr-00237-RJA-MJR Document 168 Filed 04/30/21 Page 3 of 3




necessary and appropriate is denied. The Court finds that the information publicly

disclosed in the letter of the United States at Dkt. No. 153 about the circumstances of

the possible destruction of a video recording is presently sufficient in the context of the

issue of alleged pre-indictment delay. The United States is again reminded of its

obligations to reassess its disclosure obligations as issues may develop, and it finally

       ORDERED that counsel for the parties shall confer about their availability for trial

and be prepared to schedule a date for trial when they appear for the oral argument that

is scheduled May 5, 2021.

       SO ORDERED.



                                          _s/Richard J. Arcara__________
                                          HONORABLE RICHARD J. ARCARA
                                          UNITED STATES DISTRICT COURT


Dated: April 30, 2021
